Citation Nr: 0207237	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of right (minor) shoulder impingement.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The veteran served on active duty from October 1980 to August 
1988.  

The current appeal arose from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Ft. Harrison, Montana.  The 
M&ROC continued a 20 percent evaluation for residuals of 
right shoulder impingement.  

In March 2001 the Board of Veterans' Appeals (Board) remanded 
the claim to the M&ROC for further development and 
adjudicative action.

In May 2002 the M&ROC affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran's right shoulder disability is productive of 
functional loss due to pain manifested by inability to 
perform significant activities requiring reaching or overhead 
function at the shoulder level, moderate weakness, excess 
fatigability, and pain visibly manifested on movement of the 
joints particularly at the extremes of flexion, abduction, 
internal and external rotation.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
residuals of right shoulder impingement are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5201 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By rating action in December 1988, service connection was 
established for residuals of right (minor) shoulder 
impingement based on evidence that the veteran was treated 
during service on numerous occasions for right shoulder 
complaints.  He underwent 2 right shoulder surgeries, to 
include a right distal clavicle resection, acromioplasty with 
resection of a remnant of the coracoacromial ligament.  He 
was released from service as a result of continued problems 
with his shoulder.  A postservice VA examination in September 
1988 found full range of motion of the shoulder, but there 
was some pain with motion.  There was also some crepitus.  A 
10 percent evaluation from August 17, 1988, was assigned.  

Private records from 1995 show that the veteran was seen for 
right shoulder complaints.  He was treated conservatively and 
his shoulder improved.  When examined by VA in May 1997, he 
said that he was in constant right shoulder pain.  He found 
it difficult to sleep on his right side.  Driving or lifting 
caused him pain.  Any type of motion that he attempted over 
his head, or lifting with his arm extended or over his head 
was extremely uncomfortable.  By the end of the day, he could 
hardly move his arm.  

Examination of the right shoulder revealed nontender scars.  
He had forward elevation of the shoulder to 180 degrees with 
abduction to 135 degrees.  External and internal rotation was 
to 90 degrees.  Outward and downward pressure resulted in 
pain as did any pronation of the shoulder.  He was able to 
get his right arm just behind his left shoulder but with 
difficulty.  He was able to get his right hand up behind his 
back to the level of T12.  Up and down motion did not result 
in crepitus, but there was pain with pressure over the distal 
end of the clavicle and also over the anterior shoulder 
joint.  X-rays of the shoulder indicated previous resection 
of the distal right clavicle.  

In a November 1997 rating action, the 10 percent evaluation 
for the right shoulder condition was confirmed and continued.  

VA records from December 1997 reflect that the veteran was 
diagnosed with impingement syndrome and underwent surgical 
decompression of the right shoulder.  When seen for follow-up 
in January 1996, the shoulder was sore, and the shoulder was 
maintained in an immobilizer.  On examination there was no 
erythema, no warmth, and minimal swelling.  

In a March 1998 rating decision, a temporary total rating 
(TTR) was assigned, effective from December 29, 1997, through 
the end of January 1998, with a 10 percent evaluation to be 
reinstated at that time.  

In a June 1998 rating decision, the 10 percent evaluation was 
increased to 20 percent, effective February 1, 1998.  This 
increase was based on clinical findings made upon VA 
examination in May 1998.  At that time, the veteran's right 
shoulder exhibited limitation of motion to 150 degrees on 
flexion with pain that started at 90 degrees.  Passive range 
of motion was to 180 degrees of flexion.  The veteran was 
able to keep his shoulder at 90 degrees flexion with 
resistance, despite discomfort.  The veteran had shoulder 
extension to 50 degrees without complaints of pain.  External 
and internal rotation was to 90 degrees.  The veteran had 150 
degrees of abduction with complaints of pain at 90 degrees.  
He had passive abduction to 180 degrees with no pain.  He had 
adduction to 50 degrees without pain.  There was no palpable 
crepitus or instability and no pain with palpation.  There 
was pain in the anterior deltoid area with flexion and 
extension across the body.  

VA records reflect that the veteran was seen in January 1998 
for follow-up after his December 1997 surgery.  The 
decompression incision was clean and healed.  It was noted 
that the veteran had moderate pain.  He was again seen in 
February 1998.  At that time, he was still sore, but he had 
full range of motion of the right shoulder, and there was no 
catching and negative impingement.  

In September 1998, the M&ROC denied an extension of 
convalescence benefits for the right shoulder condition.  
However, in a November 1998 determination, the M&ROC extended 
the TTR benefits through the end of April 1998.  The TTR was 
to be followed by reinstatement of the 20 percent evaluation.  
This favorable decision was based on VA records which show 
that in September 1998 the veteran had full range of right 
shoulder motion with negative impingement, but there was 
still some catching.  While there was no rotator cuff tear, 
there was slight abrasion.  The examiner reported that the 
appellant was totally disabled for 3 to 4 months following 
the surgery.  

In April 1999, the Board denied the veteran's claim for an 
extension beyond May 1, 1998, for a TTR.  

VA records reflect that the veteran underwent surgery to 
correct bicipital tendonitis and possible subluxation of the 
biceps tendon in the bicipital groove in May 1999.  Later 
that month, the staples were removed and the incision was 
healed.  He was immobilize the shoulder for a period of 2 
weeks and then start range of motion therapy.  

In a June 1999 rating decision, a TTR was granted, effective 
from May 7, 1999, to July 1, 1999, based on surgical or other 
treatment necessitating convalescence.  Subsequently dated VA 
records reflect that the veteran's treating physician 
released him to full activity on August 3, 1999.  In a 
September 1998 rating decision, the M&ROC extended the TTR to 
the end of August 1999, to be followed by reinstatement of 
the previously assigned 20 percent disability rating.  

This appeal ensued following a November 1999 rating 
determination which confirmed and continued the 20 percent 
evaluation for the right shoulder condition.  Evidence 
considered to make this determination was the report of a 
September 1999 VA examination.  At that time, the veteran 
reported that his range of motion had improved since the 
surgery but that pain still persisted.  Forward flexion was 
full but there was pain.  The pain was worse with abduction, 
and he was only able to abduct to 120 degrees.  There was 
full external and internal rotation.  

He had full passive range of motion.  There was point 
tenderness over the supraspinatus tendon with pain on 
isolation test.  Neurovascular examination was normal.  The 
examiner's impression was chronic right shoulder pain causing 
decreased active range of motion with abduction; status post 
decompression surgery and bicep tenodesis.  

In March 2001, the Board remanded the claim of an increased 
rating to the M&ROC for additional evidentiary development, 
to include a contemporaneous orthopedic examination.  Records 
added to the claim file include VA and private treatment 
records from 2000 and 2001.  

In March 2000, a VA examiner noted that the veteran had a 
very tender rotator cuff.  The area was injected with Tylenol 
#4, but it was reported in April 2000 that the injection only 
lasted for a few days.  Tylenol #4 was renewed.  

Private records reflect that the veteran was treated in April 
2000 for right shoulder complaints.  It was noted that he had 
fallen the day before.  During the examination, the examiner 
noted that the veteran did not appear to in any acute 
distress and did not demonstrate any decreased function in 
the right arm.  The diagnoses was right shoulder discomfort 
with a history of multiple injuries.  The radiologist 
reported no fracture or dislocation of the shoulder.  The 
examiner noted that the veteran could return to work with no 
restrictions.  

The record reflects that the veteran was seen several days 
later by a private physician's assistant.  At that time, 
examination showed that there was some tenderness of the 
lateral anterior portion of the shoulder.  He exhibited full 
range of motion and distal motor and sensory were intact.  
Pulses were normal.  That same day, the veteran was referred 
to a private physician regarding request for medications.  
The shoulder was again examined.  At that time, there was 
diffuse tenderness present underneath the scar on the 
anterior portion of the shoulder and along the distal 
clavicle.  There was not a great amount of point tenderness 
at the acromioclavicular (AC) joint.  

There was some tenderness over the posterior aspect of the 
shoulder (supraspinatus area).  There was mild to moderate 
tenderness in the subacromial region.  The veteran reported 
pain and the inability to further abduct the arm at 90 
degrees.  

When the examiner lifted the arm passively beyond 90 degrees 
and let go, the veteran was not able to hold it up beyond 
that area.  Near impingement sign was positive, and the 
supraspinatus strength test was suggestive of rotator cuff 
damage.  The veteran could reach across his body and touch 
his left shoulder with his right hand, but he was not able to 
reach behind this head to touch his left shoulder.  He could 
place his arm behind his back.  The examiner assessed 
possible rotator cuff tear or impingement and chronic right 
shoulder pain.  

VA records reflect that when seen in November 2000, the 
veteran reported daily right shoulder pain, although he 
exhibited full range of motion.  There was no impingement, 
but he had a tender rotator cuff.  Darvocet was renewed, and 
the veteran was to receive another injection.  

In April 2001, the VA examiner noted that the right shoulder 
was chronically inflamed.  There was full range of motion 
with minimal pain.  

VA orthopedic examination in July 2001 reflects that the 
veteran reported persistent pain the right shoulder.  This 
pain radiated up into the neck and down into the elbow.  The 
pain increased when reaching overhead, during repetitive 
activities, or when he rested on his right side.  Some relief 
was attained by hot water.  The veteran indicated that he did 
not have any neurologic symptoms.  He worked spraying yards 
and avoided using his right shoulder.  

Examination showed tenderness over the area of the 
supraspinatus tendon.  Abduction was to 110 degrees actively; 
120 degrees passively.  Flexion was to 150 degrees actively; 
165 degrees passively.  With the arm abducted to 90 degrees, 
internal and external rotation were both to 90 degrees.  
There was slight atrophy of the infraspinatus.  There was no 
instability on any plane.  

No sensory loss or motor loss was noted.  Pain was present at 
the extremes of flexion, abduction, internal and external 
rotation.  X-rays of the right shoulder showed evidence of 
resection of the distal clavicle and acromioplasty.  
Resection of the medial portion of the clavicle was noted.  
The examiner's impression was persistent impingement of the 
right shoulder.  A glenoid labral tear was noted to be 
possible.  The functional limitation caused by the right 
shoulder disability included the inability to perform 
significant activities requiring reaching or overhead 
function at the shoulder level.  There was moderate weakness 
and excess fatigability.  Pain was visibly manifested on the 
movement of joints, particularly at the extremes of flexion, 
abduction, internal and external rotation.  There was slight 
muscle atrophy in the infraspinatus muscle area.  

Additional VA treatment records shows that another injection 
was accomplished in August 2001.  A magnetic resonance 
imaging (MRI) test in September 2001 showed that there was no 
rotator cuff tear.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  


The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

When the M&ROC granted the initial 10 percent rating for the 
shoulder disability, the disability was classified as 5203- 
5201.  A review of the record indicates that the veteran is 
currently rated under the residual disability or DC Code 
5201.

Diagnostic Code 5203 provides as follows:

Clavicle or scapula, impairment of: 	 Major    Minor  
Dislocation 
of.............................................20............20  
Nonunion of:  
     With loose 
movement............................20............20  
     Without loose 
movement........................10............10  
Malunion 
of..................................................10.......
.....10  
Or rate on impairment of function of contiguous joint.

DC 5202 provides for a 70 percent rating for a minor 
extremity when there is impairment of the humerus manifested 
by loss of head (flail shoulder).  A 50 percent rating is 
provided for nonunion (false flail joint) of a minor 
extremity.  Fibrous union of a minor extremity shall be rated 
40 percent.  Recurrent dislocation at the scapulohumeral 
joint with frequent episodes and guarding of all movements or 
with infrequent episodes and guarding of movement at shoulder 
level, or malunion with marked or moderate deformity of a 
minor extremity shall be rated 20 percent.

DC 5201 provides:

Arm, limitation of motion of:                 Major   Minor  

To 25° from 
side........................................40..........30  
Midway between side and shoulder level..30..........20  
At shoulder 
level........................................20...........20

Also applicable is DC 5200 which provides: 

Scapulohumeral articulation, ankylosis of:     Major   Minor  
     NOTE: The scapula and humerus move as on piece

     Unfavorable, abduction limited 
      to 25 degrees from side.....................50.......40  
     Intermediate between favorable
     and unfavorable...............................40........30  
     Favorable, abduction to 60 degrees,
     can reach mouth and head...................30........20  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2001).

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation - the arm next to 
the body, elbow flexed to 90°, and the forearm in mid- 
position 0° between supination and pronation.  38 C.F.R. § 
4.71.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The M&ROC, through its issuance of May 2002 
supplemental statement of the case (SSOC) gave the veteran 
notice of the information and evidence necessary to 
substantiate his claim pursuant to VCAA of 2000.  That is, he 
was provided with notice of the regulations pertaining to an 
increased rating for the disability at issue, a rationale of 
the denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the M&ROC has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been afforded the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The veteran is currently assigned the highest schedular 
rating under DC 5203 for impairment of the (minor) clavicle 
or scapula.  In order for the veteran to receive a schedular 
evaluation greater than 20 percent under 5202, the evidence 
would have to demonstrate that he had fibrous union. This is 
not the case.  X-rays have not demonstrated this finding.

Any actual limitation of shoulder motion does not more 
clearly approximate the criteria for a 30 percent rating 
under DC 5201 which contemplates limitation of motion of the 
arm from 25 degrees from the side.  This is also true of DC 
5200 which contemplates ankylosis of scapulohumeral 
articulation.  The limitation of range of motion is simply 
not demonstrated in the record to warrant a rating in excess 
of 20 percent pursuant to these DCs.  

The Board has considered whether a separate rating may be 
assigned under DC 5202 and under the criteria for arthritis 
which is based on limitation of motion.  However, it is 
observed that the X-rays of record do not reflect that the 
veteran has arthritis in the right shoulder.  

Thus, any rating criteria set forth in the Rating Schedule 
for evaluating such is not applicable here.  For example, 
traumatic arthritis that is rated as degenerative arthritis 
under DC 5010 and 5003 is not for application under the 
circumstances of this claim.  

The CAVC has held that a separate, additional rating may be 
assigned if the veteran's right shoulder disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, DCs 7803, 7804, 
7805; Esteban v. Brown, 6 Vet. App. 259 (1994).

In the veteran's case at hand, medical examiners have 
reported healed scars without tenderness or any limitation on 
function of the right shoulder due to residual scarring from 
the previous surgeries.  Accordingly, a separate compensable 
evaluation for any residual scarring is not warranted or 
supported by the evidentiary record.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 
under any applicable DC pertaining to limitation of motion.  
See DeLuca, supra.  In this regard, the Board remanded this 
question to the M&ROC to determine if the veteran had any 
additional functional impairment under DeLuca.  

In this regard, the examiner clearly reported that functional 
limitations caused by the service-connected right shoulder 
disability included inability to perform significant 
activities requiring reaching or overhead function at the 
shoulder level.  There was moderate weakness and excess 
fatigability.  Pain was noted as visibly manifested on 
movement of the joints, particularly at the extremes of 
flexion, abduction, internal and external rotation.

The Board notes that the veteran is rated as 20 percent 
disabled under DC 5201 for limitation of motion of the arm.  
The maximum schedular evaluation for the minor upper 
extremity is 30 percent.  In view of the demonstrated 
functional loss due to pain manifested on examination, the 
Board finds that an increased evaluation of 30 percent with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, is 
supported by the evidentiary record.  In the absence of 
ankylosis, an increased evaluation under DC 5200 is not 
warranted.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  In the veteran's case at hand, the Board notes that 
the M&ROC provided and discussed the criteria for assignment 
of an extraschedular evaluation for the right shoulder 
disability at issue for which an increased evaluation is 
sought by the veteran on appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation for the disability at issue.

The regular schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
right shoulder disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an increased evaluation of 30 percent for 
residuals of right shoulder impingement syndrome is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

